       Case 8:20-cv-00816-CEH-AAS Document 1-2 Filed 04/08/20 Page 1 of 1 PageID 31

       COVID-19 lgG/ lgM Rapid Test Cassette                                                                                       CoronaClde"'


      Intended Use                                            1
  I


   The COVID-19 lgG/lgM Rapid Test (Whole Blood/Serum/Plasma) is a rapid
   chromatographic immunoassay for the qualitative detection of lgG and
   lgM antibodies to SARS-CoV-2 in human whole blood, serum, or plasma
   as an aid in the diagnosis of primary and secondary SARS-COV-2 infection

      Advantages

                                PCR is the gold standard for the diagnosis of COVID-19 disease.
       COVID-19                 However, PCR test has been known to produce false negative
                                results, with a positive detection rate of only -30-50%.
       C                        Other shortcomings include long testing time and inaccurate
      lgG
      lgM   -
                                results caused by unoptimized sample collection method.
                                The COVID-19 lgG/lgM Rapid Test detects lgG &lgM antibodies
       s                        to SARS-CoV-2 in human blood specimen.
       B                        It can be used as a companion test to detect COVID-19.
                                The testing process is simple. Results are ready in 10 minutes.

                Method                      Clinical Diagnosis (Confirmed)                               Method                         Clinical Oiagno.is(Confirmed)
                                                                           Total Results                                                                                   Total Results
                                Results      Positive         Negative                                                   Results          Positive        Negative
COVID-19 lgG/lgM Rapid Test                                       3                         COVID-19 lgG/lgM Rapid
                                                                                                                        Positive             75
                               Positive          78                             81
                                                                                              Tut Cas.ell• far lgG                                           2                  77
     Cassette for lgM                                                                                                   Negative              0              369               369
                               Negative           7              368           375
              Total Results                      85              371           456                     Total Results                          75             371               446

Diagnostic Sensitivity: 91.8 '6{ 9596Cl: 83.8""96.696)*                                    Diagnostic Sensitivity: 100,096 (9596<:I: 96.1%-100.096) 0
Diagnostic Specificity: 99.2 96( 9596CI: 97.796"'99.8"'}                                   Diagnostic Specificity: 99.5% (9596CI: 98.196'"99.996}
Accuracy: 97 .8 96( 9596CI: 96.096-98.996) 0                                               Accuracy: 99.6 96( 95'6CI; 98.496""99.996)*




      Procedure

                                                                                                                       ..,-�l :illi•,ai.
                                                                                                         ..                                                   ,,.-�.U�-.
                                                                                                                       ,;.-             �
                                                                                                                        ;�,
                                                                                                                           .
                                                                                                                                                    -�1
                                                                                                                                                    .. I,
                                                                                                                       WE�                          ...,ti         �·

                                                                                                                                  Positive                   Negative




                                                                                                                               ;a•101          -
                                                                                                                                            �J .... .....
                                                                                                                                            ,.:y,
                                                                                                                                              Invalid



                                                            Exhibit B
